                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JEFFERY D. NELSON                                              CIVIL ACTION

VERSUS                                                         NO. 18-11388

DARREL VANNOY, WARDEN                                          SECTION “A”(2)


                                         ORDER

       The court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Jeffery D. Nelson for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE as time-

barred.

       August 12, 2019



                                                __________________________________
                                                 UNITED STATES DISTRICT JUDGE
